Citation Nr: 0931501	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
maxillary sinusitis.

2.  Entitlement to an increased (compensable) rating for 
residuals of a stress fracture of the right tibia.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
October 1989 to June 1996.  She subsequently served in the 
Army Reserves with periods of active duty for training 
(ACDUTRA) on June 4, 1997, January 10, 1998, from July 14-27, 
1998, from June 2-9, 1999, and from July 20-25, 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2005, the Board granted another claim the Veteran 
had appealed, increasing the rating for her right ankle 
disability from 10 to 20 percent.  The Board remanded her 
remaining claims - those still at issue, to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  This additional development included 
providing notice to comply with the Veterans Claims 
Assistance Act (VCAA), verifying the dates of the Veteran's 
service in the Army Reserves - including while on ACDUTRA, 
obtaining these Reserve records, and having her undergo VA 
compensation examinations.  The AMC completed this additional 
development and continued to deny the claims in a May 2009 
supplemental statement of the case (SSOC).  So these 
remaining claims are again before the Board.




FINDINGS OF FACT

1.  The service-connected residuals of the stress fracture of 
the Veteran's right tibia include some tenderness, but no 
malunion of the tibia and fibula.  Also, regarding her range 
of motion, her leg flexion is not limited to at least 
60 degrees or leg extension to at least 5 degrees; instead, 
her flexion, even considering her pain, is to 115 degrees, 
and she has full extension to 0 degrees.

2.  There is no competent evidence of incapacitating episodes 
of sinusitis or three or more non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.

3.  According to the results of the most recent VA 
compensation examination, it is questionable whether the 
Veteran has asthma since there was no evidence of it during 
that evaluation.  But in any event, even accepting that she 
does, it was first diagnosed many years after her military 
service and has not been linked by competent medical evidence 
to her service.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the 
residuals of the stress fracture of the right tibia. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.31, 4.40-4.42, 4.44, 4.71a, 
Diagnostic Codes 5003, 5256-5262 (2008).

2.  The criteria also are not met for a compensable rating 
for the sinusitis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.31, 4.97, Diagnostic Code 6512 
(2008).

3.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of her claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate her claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for 


concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2001 and February 2006, prior to the most recent 
readjudication of her claims in the May 2009 SSOC.  The 
letters informed her of the type of evidence needed to 
substantiate her claims and of her and VA's respective 
responsibilities in obtaining supporting evidence.  When 
remanding this case in December 2005 for the additional VCAA 
notice the AMC provided in February 2006, the Board indicated 
the additional VCAA letter sent on remand should also request 
that the Veteran submit any relevant evidence in her personal 
possession.  But this additional, fourth, requirement of VCAA 
notice since has been eliminated in the amendment to 38 
C.F.R. § 3.159 for claims, as here, pending before VA on or 
after May 30, 2008.  See 73 FR 23353 (Apr. 30, 2008).  

The Board realizes the VCAA letters sent to the Veteran in 
November 2001 and February 2006 do not meet all of the 
requirements of Dingess and Vazquez-Flores.  In this regard, 
the letters did not inform her of the downstream disability 
rating and effective date elements of her claims.  However, 
she was informed of the downstream disability rating and 
effective date elements of her claims in the May 2009 SSOC.  
And she and her representative have not submitted any 
additional evidence since that SSOC (except the 
representative's informal hearing presentation), including in 
response to this VCAA notice contained in that SSOC, which 
would require again readjudicating her claims and issuing 
another SSOC.  38 C.F.R. §§ 19.31, 19.37.  That is to say, 
the absence of another SSOC after the most recent May 2009 
SSOC (and VCAA Dingess notice contained therein) is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Cf. Medrano 
v. Nicholson, 21 Vet. App. 165, 173 (2007).  And as for the 
Vazquez requirements, the February 2006 letter did notify the 
Veteran that medical or lay evidence must show a worsening or 
increase in severity of her right tibia disability and 
sinusitis, albeit not also asking her about the effect that 
such worsening or increase has on her employment and daily 
life.  

That notwithstanding, the Veteran and her representative have 
not alleged any prejudice due to these notice errors.  See 
again Shinseki v. Sanders, 556 U. S. ___ (2009) (indicating 
it is incumbent upon her, not VA, to make this pleading and 
show how the error is prejudicial).  In any event, regardless 
of who has this onus, the Board finds that these notice 
deficiencies are indeed nonprejudicial, i.e., harmless error.  
See Mlechick v. Mansfield, 503 F.3d 1340, 1346 (Fed.Cir.2007) 
(noting a notice error is nonprejudicial if the 
"fundamental fairness of the adjudication" is unaffected).  
First, by corresponding with VA the Veteran has demonstrated 
her actual knowledge of the relevant VA laws and regulations 
and of what evidence must be submitted to substantiate her 
increased-rating claims.  Her statements to the examiners 
performing the January 2008 VA compensation examinations 
included descriptions of how her disorders affect her 
employment and activities of daily living.  Second, she is 
represented by an accredited Veteran's service organization, 
Veterans of Foreign Wars of the United States, which 
presumably is knowledgeable of the relevant VA laws and 
regulations governing her claims and competent to assist her 
in establishing her entitlement to the requested benefits.  
So the notice deficiencies will not affect the essential 
fairness of the adjudication and no further development is 
required regarding the duty to notify.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA obtained her service 
treatment records (STRs) from her active duty service and the 
private treatment records she indicated as also pertinent.  
As well, on remand, the AMC was asked to obtain the STRs from 
her service in the Army Reserves, including while on ACDUTRA.  
But despite repeated requests to the U.S. Army Reserve 
Personnel Center, no such medical records were furnished.  
Upon closer review of the file, it appears that medical 
records from the Dewitt Army Community Hospital along with 
physical profiles for 1996 and 1997 have been associated with 
the claims file since 1997.  This may account for some of the 
missing medical records concerning the Veteran's service in 
the Reserves.  However, no STRs pertaining to her ACDUTRA 
periods in 1998 and 1999 have been identified or located.  
She was notified of the lack of STRs for her Reserve service 
in the May 2009 SSOC.  38 C.F.R. § 3.159(c)(2), (c)(3).  In 
the June 2009 Informal Hearing Presentation, her 
representative indicated the AMC had satisfied all the 
development requested in the Board's December 2005 remand, 
which included obtaining personnel and medical records from 
the Veteran's Reserve service.  The AMC therefore 
substantially complied with the Board's remand directive in 
further developing the claims in this specific regard.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  Hence, the Board finds that 
all relevant evidence that is obtainable has been obtained 
and associated with the claims file for consideration.

It further deserves mentioning that the Veteran was examined 
for VA compensation purposes in May 2002 and January 2008, 
the latter occasion on remand.  The reports of these 
examinations are adequate for rating purposes with respect to 
her tibia disability and sinusitis, insofar as determining 
the relative severity of these conditions.  38 C.F.R. § 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  The 
current record contains sufficient medical evidence with 
which to accurately evaluate the severity of these 
disabilities, that is, without the need for another 
examination.  38 C.F.R. § 3.327.  Additionally, the January 
2008 VA examination with October 2008 addendum examined the 
Veteran for asthma and found no disorder from which to make 
an etiological determination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
development is necessary to meet the requirements of the VCAA 
or the Court.

II.	Increased Rating for Residuals of the Right Tibia 
Stress Fracture

The Veteran sustained a stress fracture of her right tibia in 
service.  In May 1998, the RO granted service connection for 
the residuals of the stress fracture and assigned an initial 
noncompensable (zero percent) rating.  The Veteran claims 
that she continues to have pain in her right tibia, which 
should be rated at the compensable level.  However, for the 
reasons and bases discussed below, the Board finds no grounds 
on which to assign a higher rating.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in assessing the present level 
of disability, where the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's tibia disability is currently rated under 
Diagnostic Code 5262 for malunion of the tibia and fibula.  
Under DC 5262, a 10 percent rating is warranted if malunion 
of the tibia and fibula results in a slight knee or ankle 
disability; a 20 percent rating is warranted for a moderate 
knee or ankle disability; and a 30 percent rating is 
warranted for marked knee or ankle disability.  
38 C.F.R. § 4.71a.  Abnormalities of the bone incident to 
trauma, such as malunion with deformity throwing abnormal 
stress upon the joints, should be shown by X-ray and 
observation evidence and should be carefully related to the 
strain on neighboring joints.  38 C.F.R. § 4.44.

Here, though, the Veteran already has a separate 20 percent 
rating for her right ankle disability, so her neighboring 
right tibia disability cannot be rated based on the same 
symptoms without violating VA's anti-pyramiding regulation.  
38 C.F.R. § 4.14.  Under DC 5262, the Veteran would only be 
entitled to a compensable rating if she had evidence of a 
tibia bone abnormality and at least a slight knee disability 
related to that abnormality.  The January 2008 VA examination 
did not show evidence of either a bone abnormality or knee 
disability related to a bone abnormality.  Therefore, the 
Veteran is not entitled to a compensable rating under this 
diagnostic code.

The Board also has considered other possible diagnostic codes 
and finds that none of them provide for a compensable rating.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (indicating that any change in diagnostic 
code by a VA adjudicator must be specifically explained).

The other possible diagnostic codes include DC 5022 for 
periostitis - commonly referred to as shin splints, DC 5260 
for limitation of flexion of the leg, and DC 5261 for 
limitation of extension of the leg.  

DC 5022 is rated like DC 5003 on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved, which, here, are DCs 5260 
and 5261 for flexion and extension, respectively.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a disability rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  



Under Diagnostic Code 5260, a noncompensable disability 
rating is warranted when flexion is limited to 60 degrees; a 
10 percent disability rating is warranted when flexion is 
limited to 45 degrees; a 20 percent disability rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent disability rating is warranted when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under Diagnostic Code 5261, a noncompensable disability 
rating is warranted when extension is limited by 5 degrees; a 
10 percent disability rating is warranted when extension is 
limited by 10 degrees; a 20 percent disability rating is 
warranted when extension is limited by 15 degrees; and a 30 
percent disability rating is warranted when extension is 
limited by 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Based on the results of the January 2008 VA examination, the 
Veteran does not have sufficient limitation of flexion or 
extension to warrant even the noncompensable rating she has, 
if judged by DCs 5260 and 5261.  She had flexion limited by 
pain to 115 degrees, which far exceeds the 60-degree 
limitation necessary for a noncompensable rating under DC 
5260.  Additionally, as she had extension to 0 degrees, i.e., 
full extension, she does not meet the minimum requirements 
for the noncompensable rating under DC 5261 requiring 
extension limited to 5 degrees.  And as she does not even 
meet the minimum requirements for the zero percent ratings 
under DC 5260 or 5261, she is not entitled to a 10 percent 
rating under DC 5022.  Also keep in mind the results of her 
range-of-motion testing during her January 2008 VA 
examination took into account her pain, and even considering 
this additional factor did not limit her range of motion on 
either flexion or extension to that required for the minimum 
compensable rating of 10 percent.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); see also 38 C.F.R. §§ 4.40, 4.45 and 
4.59.



The Board also has considered the Veteran's lay statements.  
Although she may believe that her condition is severe enough 
to warrant a compensable rating, such as because of her pain, 
she is only competent to testify about her symptoms as she 
lacks the medical expertise to render the clinical findings 
necessary to support a higher rating.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

For these reasons and bases, the Board finds that the 
residuals of the Veteran's right tibia stress fracture are 
appropriately rated at the noncompensable level.  And as her 
right tibia disability has never been compensably disabling, 
there is no basis to "stage" the rating under Hart, supra.  
Accordingly, the appeal is denied.

III.	Increased Rating for Sinusitis

The Veteran's sinusitis was service connected in May 1997 and 
assigned an initial noncompensable (zero percent) disability 
rating.  She is seeking a higher rating.  However, for the 
reasons and bases discussed below, the Board finds that a 
compensable rating is not warranted.

Under the General Rating Formula for Sinusitis, a 
noncompensable rating is assigned for sinusitis detected by 
X-ray only.  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  The highest rating under this code, 30 percent, 
is warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, DC 6512.  

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a compensable disability rating for 
the Veteran's service-connected sinusitis.  In particular, 
two VA examination reports provide evidence against the 
claim.  At the first VA examination, in May 2002, the 
examiner found maxillary sinus tenderness but no purulent 
discharge.  The examiner diagnosed maxillary sinusitis.

At the more recent January 2008 VA examination, the Veteran 
stated that she had on average ten episodes of sinusitis per 
year, which incapacitate her for about one week a year, 
cumulatively.  She reported post nasal drainage, headaches, 
nasal airway obstruction and throat irritation during the 
episodes of sinusitis.  She said she had required antibiotics 
in the past but did not give an approximate time frame or 
duration.  She denied having to take chronic antibiotics for 
sinusitis in the past.  The examiner found infra-orbital 
shadows, but no tenderness or purulent discharge.  The CT of 
the paranasal sinuses was unremarkable.

Based on these findings, there are simply no grounds to 
assign a compensable disability rating for the Veteran's 
sinusitis.  Although she claims to have up to ten 
incapacitating episodes of sinusitis a year, there was no 
evidence of a current or resolving episode at either 
examination.  In this regard, both examinations noted 
maxillary sinus tenderness as the only current symptom.  
Additionally, there are no treatment or other records 
supporting the notion that she has been prescribed 
antibiotics or bedrest for her sinusitis since filing her 
claim for a higher rating in February 2001.  She therefore 
does not meet the regulatory definition of an incapacitating 
episode, as explained in DC 6512,though she describes several 
per year.  In fact, there are no records whatsoever of any 
evaluation or treatment for sinusitis during this entire 
period since filing her claim for a higher rating.  The only 
treatment evidence provided is a February 2001 letter from 
T.N., M.D., stating he has treated the Veteran for sinusitis 
in the past.  He made no mention of any current treatment or 
recurrence of relevant symptoms and did not provide any 
description of the frequency or severity of her condition.  
Thus, the two VA examination reports and the absence of any 
treatment records provide highly probative evidence against 
her claim for a compensable disability rating for her 
sinusitis. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a compensable rating for sinusitis.  And as 
the preponderance of the evidence is against her claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied.  And as the Veteran's symptoms have not increased in 
severity since one year prior to filing her current claim for 
a higher rating, a staged rating is not for application.  
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

IV.	Extra-schedular Consideration

The Board also finds that the noncompensable schedular 
ratings for the Veteran's right tibia disability and 
sinusitis are not inadequate, such that these claims should 
be referred to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
consideration of extra-schedular evaluations.  
38 C.F.R. § 3.321(b)(1).  In other words, there is no 
evidence these disabilities have markedly interfered with her 
employment - meaning above and beyond that contemplated by 
her schedular ratings, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

Although the Veteran indicated that she occasionally had to 
take days off of work due to her right leg disability and 
sinusitis, she did not indicate that either condition 
prevents her from working full time or, for example, has 
resulted in unsatisfactory performance appraisals, demotions, 
denied promotions, or things of these sorts.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

V.	Service Connection for Asthma

The Veteran claims she suffers from asthma as a result of her 
active duty service.  However, for the reasons and bases 
discussed below, the Board finds no basis on which to grant 
service connection for this condition.

The Veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, though not asthma, will be presumed to have been 
incurred in service if manifested to a compensable degree (of 
at least 10-percent disabling), generally within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's STRs indicate she was seen numerous times for 
sinusitis and colds.  None of her records from service, 
however, indicate complaints, treatment or a diagnosis of 
asthma.  So these records provide evidence against her claim.  
See Struck v. Brown, 9 Vet. App. 145, 147 (1996).  Indeed, 
the only indication of a post-service diagnosis of asthma is 
a February 2001 letter from Dr. T.N., who stated he had 
treated the Veteran for this condition.  This is in stark 
contrast to the comment of a VA physician in a more recent 
October 2008 addendum that he had found no evidence of asthma 
in the report of a January 2008 evaluation of the Veteran.

So it is questionable whether the Veteran even has asthma, 
especially currently.  Since, however, she need only have had 
this condition when filing her claim, and doctors disagree 
over whether she does, the Board will resolve this reasonable 
doubt in her favor and presume she does have this condition.  
38 C.F.R. § 3.102.  See also McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).

Consequently, the determinative issue is whether the 
Veteran's asthma is somehow attributable to her military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Unfortunately, there is simply no 
competent evidence of record etiologically linking her asthma 
(again, assuming she has it) to her active military service.

Concerning this, the post-service medical records do not show 
a diagnosis of asthma until 2001, some five years after the 
Veteran's separation from active duty service in June 1996.  
This 5-year lapse between the conclusion of her active duty 
military service and the onset of her symptoms argues against 
a chronic condition in service with continuous symptomatology 
after service and provides compelling evidence against the 
claim for service connection.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488,494-97 (1997); 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).



To the extent the Veteran is alleging that her asthma is a 
result of injury or disease incurred in or aggravated during 
her time in the Army Reserves, she must establish that the 
disease was incurred during one of her periods of ACDUTRA and 
not simply that the condition originated during the same 
timeframe as her Reserve service.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), 
(24), 106; 38 C.F.R. § 3.6(a),(d).  

To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for other periods of 
service (e.g., the Veteran's period of active duty in the 
Army) does not obviate the need to establish that she is also 
a "Veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In order for the Appellant to achieve "Veteran" status and 
be eligible for service connection for disability claimed 
during her inactive service, the record must establish that 
she was disabled from an injury (but not disease) incurred or 
aggravated during INACDUTRA.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).



As a result of the Board's December 2005 remand directive, 
the AMC was able to confirm the specific dates the Veteran 
served on ACDUTRA - keeping in mind that, since her claim is 
for disability due to asthma, a disease (rather than injury), 
only her ACDUTRA is qualifying, not INACDUTRA.  Her reserve 
personnel records indicate she had ACDUTRA on June 4, 1997, 
January 10, 1998, from July 14-27, 1998, from June 2-9, 1999, 
and from July 20-25, 1999.  There are no records that any 
injury or disease was incurred during any of these training 
periods that may have resulted in asthma.  So these records 
also provide evidence against her claim.  See Struck, 9 Vet. 
App. at 147.

The VA examiners that evaluated the Veteran for compensation 
purposes in May 2002 and January 2008 did not find evidence 
of asthma, only sinusitis, so obviously did not etiologically 
link any asthma to her military service, either to her active 
duty service or ACDUTRA.  Dr. T.N.'s February 2001 letter, 
stating he has treated the Veteran for this condition, also 
does not link it to her active duty service or ACDUTRA.  
Therefore, her claim cannot be granted as there is no medical 
nexus opinion linking her asthma (again, even assuming she 
has it) to her service, nor has she alleged that a doctor or 
other medical health care professional has ever told her that 
this condition is somehow related to her service.  Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Without this 
supporting medical nexus opinion, the Board has no basis to 
grant her claim.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993); See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board also has considered the Veteran's lay statements.  
Although she may well believe that she has asthma related to 
her military service, she is only competent to testify about 
her symptoms (e.g., difficulty breathing, coughing, etc.), as 
she lacks the necessary medical training and expertise to 
diagnose asthma or, of equal or even greater significance, 
etiologically link the condition to her military service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for asthma.  And as the 
preponderance of the evidence is against her claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.


ORDER

The claim for an increased (compensable) rating for maxillary 
sinusitis is denied.  

The claim for an increased (compensable) rating for residuals 
of a stress fracture of the right tibia is denied.

The claim for service connection for asthma is denied.  



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


